Citation Nr: 1614610	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  05-23 688	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for bilateral hearing loss, rated as 10 percent disabling prior to February 1, 2010.

2.  Entitlement to the restoration of a 10 percent rating for a bilateral hearing loss effective from February 1, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from November 1982 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which granted entitlement to service connection for a bilateral hearing loss, and assigned a noncompensable disability rating, effective June 1, 2004.  In a June 2005 rating decision, VA found that the June 2004 rating decision was clearly and unmistakably erroneous, and assigned a 10 percent rating for a bilateral hearing loss effective June 1, 2004.

In June 2009, VA proposed to reduce the rating for bilateral hearing loss to a noncompensable rate.  That proposal was effectuated in a November 2009 rating decision effective February 1, 2010.  

The Board remanded the Veteran's claim for further development in September 2007, April 2008, and August 2015.  The Board disposed of additional claims on appeal in the September 2007 decision.

The Veteran withdrew a request for a Board hearing in April 2006.  See 38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to service connection for an ear disability manifested by drainage and balance problems was referred to the Agency of Original Jurisdiction (AOJ) in the Board's August 2015 remand.  While the AOJ has not adjudicated this claim, the Board must note that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

FINDINGS OF FACT

1.  VA improperly reduced the Veteran's disability rating for bilateral hearing loss from 10 percent to zero percent, effective February 1, 2010.

2.  At no time was the Veteran's hearing impairment worse than XI in the right ear, or worse than I in the left ear.


CONCLUSIONS OF LAW

1.  The reduction of the 10 percent disability rating to a zero percent disability rating effective February 1, 2010 for a bilateral hearing loss was erroneous.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 4.13, 4.86 Diagnostic Code 6100 (2015).

2.  The criteria for a disability rating higher than 10 percent for a bilateral hearing loss at any time since June 1, 2004 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code  6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice under the Veterans Claims Assistance Act of 2000 is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Regarding VA's duty to assist under the Veterans Claims Assistance Act of 2000, VA obtained available VA treatment records, and afforded the Veteran multiple VA examinations that adequately identify the severity of his hearing loss.  Although the Veteran reported in a September 2013 statement that he had received continuing treatment approximately every two months at a hospital for right ear drainage, he did not respond to VA's request to provide authorization to obtain these records on his behalf, nor has he provided the records himself.  Moreover, this claim is limited to the nature and extent of any hearing loss, not the nature of any right ear drainage.

VA has substantially complied with the Board's August 2015 remand directives, as well as all other prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim in order to obtain any available VA treatment records, to request from the Veteran to obtain private treatment records, and to afford the Veteran a new VA audiological examination.  

The AOJ indicated in a November 2015 supplemental statement of the case that there were no additional VA treatment records found, and as previously noted, the Veteran did not respond to the AOJ request for authorization to obtain private treatment records.  He was afforded an adequate VA examination in October 2015.  While the VA examiner failed to review the evidence of record during the examination process, as requested in the remand, she noted that she was unable to do so as a result of unavailability of the necessary system to review the Veteran's electronic file.  In light of the evidence discussed below the Board finds that the examiner provided an adequate examination report, and that the Veteran was not prejudiced as a result of the examiner's failure to review the electronic record.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his increased rating claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Restoration of 10 Percent Disability Rating

Generally, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  Rating reductions may also be made, however, when there is clear and unmistakable error that a prior determination was made in error.  See 38 C.F.R. § 3.105(a) (2015).  Where a prior rating was clearly and unmistakably erroneous, a change in evaluation is not required to be based upon an actual change in the conditions.  Cf. 38 C.F.R. § 4.13 (2015).  In any case, prior to reducing a Veteran's disability rating, VA is required to comply with several general regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 

Generally, when a reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

In the instant case, the Veteran's 10 percent disability rating for bilateral hearing loss was assigned in the June 2005 rating decision.  In a June 2009 rating decision, however, VA proposed to reduce the rating to a noncompensable rate.  That reduction action was implemented in a November 2009 rating decision.  Notably, however, in reducing the Veteran's disability rating, the AOJ did not consider evidence in a February 2009 VA contract examination of more severe hearing loss.  That examination showed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
90
95
95
100
92
LEFT
40
45
55
55
46

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 100 percent in the left ear.  Given that the effective date of the reduction taken in November 2009 was February 1, 2010, i.e., more than five years after the assignment of the 10 percent rating effective June 1, 2004; and given that the March 2004 examination upon which the initial rating was assigned showed lower decibel losses in each ear, and higher speech recognition findings in the right ear, (that is the March 2004 examination showed better hearing) it follows that the reduction was not based on a finding that whatever improvement was shown would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (2015).

Thus, while the AOJ complied with necessary notice provisions for the rating reduction, the Board finds that the medical evidence preponderated against a reduction in the Veteran's disability rating.  Accordingly, restoration of the 10 percent rating would be in order effective February 1, 2010.

III.  Higher Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue for a determination, the Board gives the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the schedule to the numeric designations derived from results of audiometric evaluations.  Martinak, 21 Vet. App. at 455, Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

VA arrives at the proper designation of hearing loss in each ear by application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of hearing loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or, such as in the case of the Veteran, where the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86.  In such cases, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, is applied.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(a).

The Veteran's hearing acuity was evaluated during a March 2004 VA audiological evaluation.  The results of audiometric testing were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
70
75
90
95
LEFT
20
20
40
30

The average pure tone threshold in the right ear was 82.5 decibels and the average pure tone threshold in his left ear was 27.5 decibels.  Maryland CNC speech recognition testing revealed a score of 86 percent for the right ear, and a score of 96 percent for the left ear.  

These results equate to the assignment of level IV hearing loss for the right ear, and level I hearing loss for the left ear, upon application of Table VI.  Upon application of Table VIa, the results equate to the assignment of level VIII hearing loss for the right ear and level I hearing loss for the left ear.  Application of Table VIa results in a higher designation for the right ear; however, regardless, the hearing loss levels equate to a noncompensable level when applied to Table VII.  See 38 C.F.R. § 4.85.  

The Veteran's hearing acuity was later evaluated during a February 2009 VA contract examination.  While the examination report was accompanied by audiometric testing results provided in the German language, the examination report fully interprets all testing results.  Audiometric testing results were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
90
95
95
100
LEFT
40
45
55
55

The average pure tone threshold in the right ear was 95 decibels and the average pure tone threshold in his left ear was 48.75 decibels.  Maryland CNC speech recognition testing revealed a score of zero percent for the right ear, and a score of 100 percent for the left ear.  

These results equate to the assignment of level XI hearing loss for the right ear, and a level I hearing loss for the left ear, upon application of Table VI.  Upon application of Table VIa, the results equate to the assignment of level IX hearing loss for the right.  Reference to Table VIa is not in order for the left ear given that there is no showing of an exceptional hearing impairment pattern in that ear as that term is defined in 38 C.F.R. § 4.86.  As such, under Table VII, no more than a 10 percent rating is in order.

The Veteran was most recently afforded a VA audiological examination in October 2015.  The results of audiometric testing were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
85
95
90
100
LEFT
35
55
55
60

The average pure tone threshold in the right ear was 92.5 decibels and the average pure tone threshold in his left ear was 51.25 decibels.  Maryland CNC speech recognition testing revealed a score of 94 percent for the right ear, and a score of 96 percent for the left ear.  

These results equate to the assignment of level III hearing loss for the right ear, and level I hearing loss for the left ear, upon application of Table VI.  Upon application of Table VIa, however, the results equate to the assignment of level IX hearing loss for the right ear.  These designations also result in the assignment of a 10 percent disability rating upon application to Table VII.  See 38 C.F.R. § 4.85.  

Based on the medical evidence, the Board finds that at no time was more than a 10 percent rating in order for the appellant's bilateral hearing loss.  The Board considered the Veteran's September 2013 statements regarding his hearing loss regarding difficulty locating the sources of sounds and understanding what is being said; and his statement made to the October 2015 VA examiner that he could not hear from the right ear and that the left ear was getting progressively worse, and that it was difficult to determine what people are saying in a conference.  The Board also considered the Veteran's statements regarding having multiple hospital visits for ear drainage and having near-miss accidents due to hearing loss.  As noted, however, the schedular rating as assigned here is based on the mechanical application of the rating criteria to the test results.  Martinak.  While his competent statements have been taken into consideration, his described symptomatology does not presently alter the Board's rating assignment.

The Board also considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the appellant's hearing loss presents an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board finds that the requirements for an extra schedular evaluation for these disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

A 10 percent rating for a bilateral hearing loss is restored effective February 1, 2010, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a bilateral hearing loss at any time since June 1, 2004 is denied.

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


